Case 1:20-cv-02656-RM-SKC Document 59 Filed 10/20/20 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-02656-RM-SKC

  KATRINA BAGWELL and LUKE BAGWELL,

                 Plaintiffs,

  vs.

  BOSTON SCIENTIFIC CORPORATION,

                 Defendant.


                                     JOINT STATUS REPORT


         Plaintiffs Katrina Bagwell and Luke Bagwell (“Plaintiffs”) and Defendant Boston

  Scientific Corporation (“Boston Scientific”), through their undersigned counsel, provide this status

  report in advance of the telephonic status conference before Magistrate Judge S. Kato Crews on

  October 21, 2020 at 10am, as set by the Court’s September 18, 2020 Minute Order [ECF No. 52].

                                Background & Procedural History

         This is a product liability case involving pelvic mesh. Ms. Bagwell alleges she suffered

  injury as a result of a pelvic mesh product implanted in her that was manufactured and sold by

  Boston Scientific and asserts claims for: (1) Negligence; (2) Strict Liability – Design Defect; (3)

  Strict Liability – Manufacturing Defect; (4) Strict Liability – Failure to Warn; (5) Breach of

  Express Warranty; (6) Breach of Implied Warranty; (7) Loss of Consortium; (8) Discovery Rule

  and Fraudulent Concealment; and (9) Punitive Damages. Mr. Bagwell asserts a loss of consortium
Case 1:20-cv-02656-RM-SKC Document 59 Filed 10/20/20 USDC Colorado Page 2 of 6




  claim. Boston Scientific disputes Plaintiffs’ claims and denies that its product was defective in any

  way or caused the injuries alleged in this case.

          On October 8, 2013, the case was directly filed in the United States District Court for the

  Southern District of West Virginia, MDL 2326 (“MDL”), 2:12-md-2326, one of seven MDLs

  assigned to United States District Judge Joseph R. Goodwin by the Judicial Panel on Multidistrict

  Litigation. [ECF No. 1]. The case was transferred to the District of Colorado on September 1,

  2020. [ECF No. 43].

          While the case was before Judge Goodwin, the parties engaged in case-specific discovery.

  Five case-specific depositions were taken in 2019 – including Ms. Bagwell, Mr. Bagwell, Ms.

  Bagwell’s revising surgeon, and one expert from each side. The parties were unable to depose the

  implanting surgeon, as she was abroad. Boston Scientific served written discovery on Plaintiffs

  and received a response in January 2019. Boston Scientific has collected Ms. Bagwell’s medical

  records from her surgery and revision and continues to collect medical records relevant to this

  case.

          In the MDL, several Daubert motions were filed and the court issued orders on those

  motions. The parties have jointly designated those orders as part of the record upon transfer to the

  District of Colorado. [ECF No. 41, 42]. On May 13, 2019, Boston Scientific filed a Motion for

  Summary Judgment, and on May 28, 2019, the Plaintiffs filed their response. That motion was not

  ruled upon prior to transfer.




                                                     2
Case 1:20-cv-02656-RM-SKC Document 59 Filed 10/20/20 USDC Colorado Page 3 of 6




                                  Status & Next Procedural Steps

         1.      Status of Discovery and Pending Dispositive Motion

         Other than the deposition of the implanting surgeon that the parties were unable to take due

  to her absence from the United States, no further discovery is required in this case. Additionally,

  there are no further dispositive or discovery motions requiring a ruling in this case, other than the

  motion for summary judgment [EFC No. 38].

         Because Boston Scientific filed its original Motion for Summary Judgment [ECF No. 38]

  and Plaintiffs filed their response [ECF No. 39] when the case was pending in the United States

  District Court for the Southern District of West Virginia as part of the MDL, the summary

  judgment briefing does not conform to Judge Moore’s practice standards for motions for summary

  judgment.

         Specifically, Judge Moore’s Practice Standards require a “[s]eparate statement of

  undisputed material facts in support of the motion” to be displayed “[i]n a four-column format”

  listed in “numerical sequence with a “second column followed by the evidence that establishes

  those undisputed facts in that same column.” Practice Standards (Civil cases), Judge Raymond P.

  Moore § IV.C.2.c.2. For the responsive brief, Judge Moore requires a “[s]eparate statement of

  undisputed material facts in opposition to motion for summary or partial summary judgment” that

  must be in a “four-column format.” Id. at § IV.C.2.d.2 (“The first two columns shall contain the

  exact information contained in the moving party’s separate statement of undisputed material facts.

  In the third column, the response must state whether the fact in that row is ‘disputed’ or

  ‘undisputed’… the third column of that row, the nature of the dispute and set forth the evidence

  that supports the position that the fact is controverted…[and] any additional material fact which it



                                                   3
Case 1:20-cv-02656-RM-SKC Document 59 Filed 10/20/20 USDC Colorado Page 4 of 6




  contends is undisputed.”). Judge Moore’s practice standards also contemplate a reply where the

  moving party must submit the statement of undisputed material facts in a “four-column format”

  with the “exact information contained in the opposing party’s separate statement of undisputed

  material facts” in the first three columns and a fourth column stating “whether the fact in that row

  is ‘disputed’ or ‘undisputed.’” Id. at § IV.C.2.e.2

         These Practice Standards for summary judgment are designed to provide this Court with

  the information it needs in the form that it will find most useful in evaluating such motions. It is

  Boston Scientific’s position that it should be permitted to re-submit its Motion for Summary

  Judgment and Plaintiffs their response in conformity with Judge Moore’s practice standards.

  Denial without prejudice and permission to refile will provide this Court with Boston Scientific’s

  motion in conformity with Judge Moore’s practice standards, and the response and reply will

  provide the Court with a full view of both parties’ views on the undisputed facts that the parties’

  current submissions do not provide.

         Accordingly, to give Boston Scientific the opportunity to submit an updated motion for

  summary judgment that is consistent with the rules of this Court, Boston Scientific respectfully

  requests that the Court deny the original motion for summary judgment [ECF No. 38] without

  prejudice and allow Boston Scientific to refile its motion for summary judgment. Boston Scientific

  will not use this opportunity to raise new arguments that it could have raised in the MDL but

  instead makes this request only so it can file a motion that conforms with Judge Moore’s practice

  standards.




                                                    4
Case 1:20-cv-02656-RM-SKC Document 59 Filed 10/20/20 USDC Colorado Page 5 of 6




         2.      Pretrial and Trial Proceedings

         Once the Motion for Summary Judgment is decided, the case will be ready for pretrial

  proceedings and trial. Trial will be to a jury. Although the parties are currently unable to estimate

  the precise number of days to try this case, in the experience of counsel, similar cases have required

  at least two weeks and as many as four weeks to try.

         3.      Prospects for Settlement

         The parties have previously attempted to resolve this case but were unsuccessful. However,

  informal discussions regarding settlement continue between counsel.


  Dated: October 20, 2020



   /s/ Daniel Thornburgh                           /s/ Heather Carson Perkins
   Daniel Thornburgh                               Heather Carson Perkins
   AYLSTOCK WITKIN KREIS                           Hannah Caroline Carter
   OVERHOLTZ PLLC                                  FAEGRE DRINKER BIDDLE & REATH LLP
   17 East Main Street Suite 200                   1144 Fifteenth Street, Suite 3400
   Pensacola, FL 32502                             Denver, CO 80202
   Telephone: 850.202.1010                         Phone: 303-607-3500
   DThornburgh@awkolaw.com                         Facsimile: 303-607-3600
                                                   heather.perkins@faegredrinker.com
   ATTORNEYS FOR PLAINTIFF                         hannah.carter@faegredrinker.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   BOSTON SCIENTIFIC CORPORATION




                                                    5
Case 1:20-cv-02656-RM-SKC Document 59 Filed 10/20/20 USDC Colorado Page 6 of 6




                                    CERTIFICATE OF SERVICE

         I hereby certify that on October 20, 2020, I electronically filed the foregoing with the Clerk

  using the CM/ECF system which will send notification of such filing to the CM/ECF participants

  registered to receive service in this case.



                                                /s/Carol Wildt
                                                Carol Wildt, Legal Admin. Asst.




                                                   6
